DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 24-43 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using claim 24 to illustrate, the limitations of  receiving data describing a potential trading order for a market traded security; generating a user interface to display at least one of a symbol, a price and a time; displaying the graphical user interface to  a user; receiving a first instructions from a user to display an impact-free price estimate; in response to receiving the instructions, calculating the impact-free price estimate…; displaying the impact free price estimate in the graphical user interface…; calculating an expected execution price of the potential trading order if the potential trading order were to be executed using each of a plurality of trading algorithms…; displaying the expected execution price in the graphical user interface…; receiving a second instruction from a user to select one of the plurality of trading algorithms for executing the potential trading order, wherein the second instruction is provided by the user interaction with another element of the graphical user interface; commencing execution of the potential trading order using the selected trading algorithm, as drafted, is a process that, under its broadest reasonable interpretation, covers commercial interactions and  fundamental economic principles or practices, but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed invention allows for users to analyze an expected execution price of potential trading orders and aiding in the selection of trading algorithms which is a commercial or legal interaction (including agreements in the form of contracts, sales activities, business relations) and fundamental economic practice (including hedging, mitigating risk). The mere nominal recitation of a generic processor(s) and graphical user interface do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea (Step 2A, prong one (2019 PEG)).
This judicial exception is not integrated into a practical application (Step 2A, prong two (2019 PEG)). In particular, the claim only recites the additional elements— a processor and a graphical user interface.  The processor and graphical user interface are recited at a high-level or generality (i.e., as a generic processor performing  generic computer functions of generating a graphical user interface, receiving a first instruction from the user to display an impact-free price estimate, calculating the impact-free price estimate, display each expected execution price in a chart; receive a second instruction from the user to select one of the plurality of trading algorithms for executing potential trading order and a graphical user interface displaying impact free price estimate, expected execution price, and commencing execution of potential trading order using the selected trading algorithm) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).   Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor to receive, generate data, generate a graphical user interface to display data and receiving instructions from a user, amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Generally linking the use of the judicial exception to a particular technological environment or field of use using a generic computer component cannot provide an inventive concept (Step 2B (2019 PEG)).  The claims are not patent eligible.

The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 25-43 simply help to define the abstract idea. The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 24-43 is/are ineligible.
Response to Arguments
3.	Applicant's arguments filed 10/14/2022 have been fully considered but they are not persuasive. 
On page 6 of the Remarks, Applicants argue, “As noted in cases such as Enfish, LLC v. Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016) and McRO, Inc. v. Bandai Namco Games America Inc., 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016), claims directed to improvements in computer-related technology are not directed to abstract ideas and are patent-eligible. According to the "Recent Subject Matter Eligibility Decisions" memorandum dated November 2, 2016, for example, "a teaching in the specification about how the claimed invention improves a computer or other technology" indicates that a claim is directed to an improvement in computer-related technology and is therefore patent eligible.” Applicants further argue that “the Specification of the present application criticizes the execution platforms of prior art for operating as black boxes in that they provide little to no information about how the system processes the order or how it is being executed and the Specification recognizes that the execution platforms of prior art are deficient because without knowing why the black box is recommending urgency, it is impossible for the trader to understand how to incorporate the system's information into his own thinking in order to take control of the execution.”
To overcome these shortcomings in prior art, Applicants suggest that, “The system is a significant, technological improvement over existing execution platforms because it provides the user with a display user interface with options to not only review and analyze trades in real time, but also alternative trading algorithms which can minimize the costs associated with placing a trading order.”
The arguments are not convincing because the only claim elements beyond the judicial exception are the claimed generic processor generating a graphical user interface to display trade data, the processor receiving instruction from the user to display an impact-free price estimate and calculating the impact free price estimate, calculating and displaying an expected execution price of the potential trade in a chart, the processor receiving a second instruction from a user to select one of a plurality of trading algorithms for executing the potential trading order, and commencing execution of the potential trading order using selected trade algorithm. The processor here, is used to perform generic computer functions in their ordinary capacity. The claims does not recite an improvement in the technology but rather use existing technology to improve a business process.
	It is further noted that upon review of the specification, the Examiner is unable to ascertain how the claims use the processor and graphical user interface in a manner other than their customary, generic use.
On page 7 of the Remarks, Applicants contend that claim 24 does not preempt other approaches to computerized trading and that in fact, claim 24 describes specific details as to how the optimal trading strategy is selected and displayed. This argument is insufficient, because, “[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”  Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015).

The applicants argue that the claims at issue are similar to those found in Trading Techs. Int'l, Inc. v. CQG, Inc., 2016-1616, January 18, 2017 (Fed Cir. 2017) (“Trading Techs I”). See Remarks p. 7.  Applicants argue that, like the claims in Trading Techs I, the claims in the instant application recite a graphical user interface similar to the graphical user interface evaluated in Trading Techs I because both graphical user interfaces improve the usability and efficiency of conventional graphical user interfaces (electronic platforms) in the time-sensitive financial trading industry.  The Examiner respectfully disagrees.  
The patent-eligible claims in Trading Techs I “require[d] a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface’s structure that is addressed to and resolves a specifically identified problem in the prior state of the art.” 675 F. App’x at 1004. The claims here do not recite a similar “specific, structured graphical user interface”; rather, as discussed above, the claims describe providing a user with a user interface with options to not only review and analyze trades in real time, but also alternative trading algorithms which can which facilitate placing a trading order.   In any event, Trading Techs I is a non-precedential decision; the Federal Circuit determined in later precedential decisions that claims involving similar graphical user interfaces are directed to an abstract idea. See, e.g., Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1091-95 (Fed. Cir. 2019) (“Trading Techs II”), Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384-86 (Fed. Cir. 2019) (“Trading Techs III”). Like the patent-ineligible claims in Trading Techs II and Trading Techs III, the claims here focus on the business practice of providing  a user interface with options to review and analyze trades and provide user selectable alternative trading algorithms which aid the user in placing a trading order not an improvement to computer functionality or technology. See Spec. page 7, lines 26-30; see also Trading Techs. II, 921 F.3d at 1093; Trading Techs. Ill, 921 F.3d at 1384.	
	 In summary, none of the limitations reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field, applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, effects transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment or field of use, such that the claims as a whole are more than a drafting effort designed to monopolize the exception. The claims are not patent eligible.

Conclusion

4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDA G MILEF/Primary Examiner, Art Unit 3694